internal_revenue_service index no number release date cc dom p si - plr-116197-98 x a b c d e f g h i j k l m n o p q r s t u d1 d2 d3 year year year dear this responds to a letter dated date and subsequent correspondence submitted on behalf of x requesting a ruling under sec_1362 of the internal_revenue_code the information submitted states that x was incorporated on d1 of year but until d2 of year x had no shareholders no assets and no operations the shareholders of x are a b c d e f g h i j k l m n o p q r s and t u as x's assistant secretary represents that although it was the intent of x and the shareholders of x for x to be an s_corporation beginning with year its first taxable_year as reflected in the resolution adopted at the first meeting of x’s board_of directors a form_2553 election by a small_business_corporation was not filed by legal counsel for x for year u represents that x had no items of income loss deduction or credit for year a form_2553 for x was filed on d3 of year effective for that year sec_1362 of the code provides that if-- a an election under sec_1362 is made for any taxable_year after the date prescribed by sec_1362 for making such election for such taxable_year or no such election is made for any taxable_year and b the secretary determines that there was reasonable_cause for the failure to timely make such election the secretary may treat such an election as timely made for such taxable_year based solely on the facts and the representations submitted we conclude that x has established reasonable_cause for failing to make a timely election to be an s_corporation for x's first taxable_year year accordingly provided that x makes an election to be an s_corporation by filing a form_2553 with the appropriate service_center effective for its year taxable_year within days following the date of this letter then such election will be treated as timely made for x's year taxable_year a copy of this letter should be attached to the form_2553 except as specifically ruled upon above no opinion is expressed concerning the federal tax consequences of the facts described above under any other provisions of the code including whether x was or is a small_business_corporation under sec_1361 of the code this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent pursuant to the power_of_attorney on file with this office a copy of this letter is being sent to x sincerely yours h grace kim assistant to the chief office of the assistant chief_counsel passthroughs and special industries branch enclosures copy of this letter copy for sec_6110 purposes
